                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                      Civil Action No. 5:20-cv-00178-D

WILLIAM WEBER, 212 EAST OAK
ST. LLC, ERAGONLLC, THE RED
BARRON PROPERTIES, LLC, and
THE REAL ESTATE INVESTMENT
COMPANY, LLC,

                            Plaintiffs,
                                            STIPULATED PROTECTIVE ORDER
VS.


SPECIALIZED LOAN SERVICING,
LLC,

                            Defendant.



       This matter comes before the Court upon Specialized Loan Servicing, LLC's

("SLS") motion and request for an entry this Protective Order, by and through their

counsel, and with the consent of Plaintiffs.

       For good cause shown in the foregoing motion, it is hereby ORDERED as

follows:

       1. That all documents or other information that Disclosing party produces or

            discloses to Receiving party through deposition or written discovery and in

            good faith specifically designated as "CONFIDENTIAL" shall be protected

            from disclosure as provided herein. Such Confidential Information is

            information that the Disclosing party reasonably believes contains any

            trade secret, competitive sensitive or proprietary information, confidential




           Case 5:20-cv-00178-D Document 36 Filed 04/12/21 Page 1 of 8
   information received from third parties, or other confidential commercial,

   financial, or personal information;

2. That any document to be designated as Confidential Information may be so

   designated by stamping the document with the legend "CONFIDENTIAL"

   clearly and conspicuously on the face of each document. Such designation

   shall be made by the Disclosing party at the time that copies of such

   documents are furnished to the Receiving party through discovery or

   otherwise disclosed;

3. That information disclosed at a deposition may be designated by the

   Disclosing party as Confidential Information by indicating on the record at

   the deposition that the testimony, or a specific portion of testimony, is so

   designated and subject to the terms of this Protective Order. In addition,

   the Disclosing party may designate the transcript, exhibits, and any

   videotape or portions therefore, as Confidential within thirty (30) days after

   receipt of the deposition transcript, or thirty (30) days after the Court has

   entered this Protective Order, whichever date is later. This designation

   shall be in writing and served upon Receiving parties' counsel and the court

   reporter. Any portions of a transcript, exhibit, or video designated as

   Confidential shall thereafter be treated in accordance with this Protective

   Order. As is reasonably practicable, the notification should set forth the

   specific pages of and/or the nature of the testimony in the deposition

   transcript that contains Confidential Information. All depositions of




 Case 5:20-cv-00178-D Document 36 Filed 04/12/21 Page 2 of 8
   witnesses shall be treated as Confidential Information in their entirety for

   a period of thirty (30) days after receipt of the transcript of the deposition.

  At the deposition of a third-party witness, a Party examining the witness

   may show documents designated as Confidential to such witness at their

   deposition; provided, however, that (i) the witness is notified of the

   existence of this Protective Order either verbally on the record or in writing

   in the form attached as Exhibit A, and (ii) the witness shall not retain any

   copies of the documents or of the deposition transcript so designated;

4. That all "CONFIDENTIAL" marked material shall be used by Parties solely

   for purposes of the prosecution or defense of these actions, shall not be used

   by the receiving Party for any business, commercial, competitive, personal

   or other purpose, and shall not be disclosed by the receiving Party to anyone

   other than those set forth in this Protective Order, unless and until the

   restrictions herein are removed either by written agreement of counsel for

   the Parties, or by order of the Court;

5. That documents marked "CONFIDENTIAL" shall not be disclosed without

   the consent of Disclosing party, except that such information may be

   disclosed to:

      a. The Receiving parties;

      b. Counsel of record for the Parties and the personnel (such as
         assistants and paralegals) who are employed or contracted by those
         firms and are assisting the attorneys working on this Litigation;

      c. Expert witnesses and consulting experts retained by the Parties in
         this Litigation;




 Case 5:20-cv-00178-D Document 36 Filed 04/12/21 Page 3 of 8
      d. The Court and its officers, including stenographic reporters engaged
         in such proceedings as are necessarily incidental to the preparation
         or trial of this lawsuit; and

      e. Any mediator selected with the consent of the Parties or by the Court;
         and

      f.   Other persons by written agreement of the Parties.


   Confidential Information shall not be disclosed to any of the persons

   referred to in subparagraph 7 (c) until such persons have been provided

   with a copy of this Protective Order and have agreed to be bound thereto by

   execution of a written statement to that effect (in the form attached hereto

   as Exhibit A). All such acknowledgments shall be retained by counsel for

   the Disclosing party and shall be subject to in camera review by the Court

   if good cause for review is demonstrated by any Party;

6. That prior to summary judgment and trial, the Court, in conjunction with

   counsel, shall establish procedures for the use of Confidential Information

   at the summary judgment hearing and trial. The Parties agree to follow

   the Federal Rules of Civil Procedure and this Court's local rules, including

   Local Rule 79.2, for sealing any documents containing designated

   information. The Parties further agree to comply with the provisions of the

   Court's Electronic Case Filing Administrative Policies and Procedures

   Manual, Sections V.G. and V.I.4 which require that each time a party seeks

   to file under seal, the party must accompany the request with a motion to

   seal. The motion to seal may be filed without a supporting memorandum

   only if the filing party can cite a statute, rule, standing order or court order




 Case 5:20-cv-00178-D Document 36 Filed 04/12/21 Page 4 of 8
   that requires the filing to be sealed. Absent such authority, the filing party

   must submit a supporting memorandum that specifies:

      (i)     The exact document or item, or portions thereof, for which the
              filing under seal is requested;
      (ii)    How such request to seal overcomes the common law or the First
              Amendment presumption to access;
      (iii)   The specific qualities of the material at issue which justify sealing
              such material, taking into account the balance of competing
              interest in access;
      (iv)    The reasons why alternatives to sealing are inadequate; and
      (v)     Whether there is consent to the motion.

7. That to the extent consistent with applicable law, the inadvertent or

   unintentional disclosure of Confidential Information material that should

   have been designated as such, regardless of whether the information,

   document or thing was so designated at the time of disclosure, shall not be

   deemed a waiver in whole or in part of a Disclosing party's claim of

   confidentiality, either as to the specific information, document or thing

   disclosed or as to any other material or information concerning the same or

   related subject matter. Such inadvertent or unintentional disclosure may

   be rectified by notifying in writing to the Receiving party's counsel to whom

   the material was disclosed that the material should have been designated

   Confidential Information within a reasonable time after disclosure. Such

   notice shall constitute a designation of the information, document or thing

   as Confidential Information under this Protective Order;

8. That within sixty (60) days after the conclusion of this Litigation and all

   appeals, whether by settlement, dismissal or final judgment, Receiving




 Case 5:20-cv-00178-D Document 36 Filed 04/12/21 Page 5 of 8
   party's counsel, person, and entity who obtained Confidential Information,

   shall either (a) assemble and return to Disclosing party all materials that

   reveal or tend to reveal such designated information, or (b) destroy such

   documents and information and deliver an affidavit in substantially the

   same form as Exhibit B to Disclosing party's counsel. Furthermore, counsel

   may retain complete copies of all transcripts, pleadings, motions, submitted

   briefs, written discovery responses and similar documents including any

   exhibits attached thereto for archival purposes, subject to the provisions of

   this Protective Order;

9. That Confidential Information developed, revealed by, or included in any

   discovery proceedings, formal or informal, whether in the form of deposition

   transcripts, interrogatory answers, or document production, need not be

   filed except when required in connection with matters pending before this

   Court. If documents are designated as Confidential, they shall be filed

   under seal in the manner set forth in Paragraph No. 6 herein.

10. That this Protective Order shall continue to be binding after the conclusion

   of the Litigation, and this Court reserves jurisdiction over all persons to

   whom such information was disclosed for purposes of enforcing it;

11. That in the event that circumstances change, or the terms of designation

   and disclosure are not sufficient, either Party may seek an amendment to

   this Protective Order. The Parties shall attempt to resolve in good faith

   any proposed amendment to the Protective Order pertaining to the




 Case 5:20-cv-00178-D Document 36 Filed 04/12/21 Page 6 of 8
   treatment and/or the confidentiality of information, or its use, in an attempt

   to reach a compromise before seeking a formal resolution by the Court;

12. That the production of Confidential Information under the terms of this

   Protective Order shall not be construed to mean that the Disclosing Party

   has waived any objections to the relevancy or admissibility of said

   materials.    Nothing contained herein shall preclude any Party from

   opposing any discovery on any basis. The fact that any material or record

   has been designated as Confidential pursuant to this Protective Order shall

   not itself be admissible into evidence, and the Court shall not consider the

   fact of such designation in determining the merits of this Litigation; and

13. That the intent of the Parties to assert and preserve all information that is

   deemed to be within the attorney-client privilege or entitled to work product

   protection.   If any material as to which the Disclosing party's claims

   privilege is inadvertently produced during discovery, such inadvertent

   production shall not be a waiver of any claim of privilege by Disclosing

   party. Upon receiving written notice of the inadvertent production of a

   privileged document, Receiving party or Receiving party's counsel shall

   immediately delete or otherwise destroy electronic versions of the

   documents as to which a claim of privilege is asserted and return to

   Disclosing party all copies of the documents as to which a claim of privilege

   is asserted. All notes or other work product of Receiving party or Receiving

   party's counsel reflecting the contents of such materials shall be destroyed




 Case 5:20-cv-00178-D Document 36 Filed 04/12/21 Page 7 of 8
         .... a,nd :Iiot ti.sed. ThiE! provisfoii shall IlOt b~ deeined a waiver of' the right of ..

            anyP~rty to challenge a;daim of privileg~ ..

                                              Respectfully submittEicl, :•: ·

                                       .... :;By: s/ Hannah D. Kays
                                              D. Martin Warf
                                                   N.C; State Bar No. 32982 · .
                                          .. • :.Hannah D.. .....
                                                               Kays '

                                              · N.C . .State Bar Nci; 50622
                                                   Nelsori. Mullins Riley & Scarborough LLP .·
                                            · · ·:4140 Pa:d<lake Avenue; Suite 200
                                       ·:.•       Raleigh, NC.27612:
                                                  Tel~11ho#e: (919) 329-3800 :•:•
                                                  Facsimile: (919) 329c3799: ·..
                                                :. martin.wa:d@nelsoilmullins.com. ·
                                                 ·hannah.kays@ne1sonmullins,c(nh · .
                                                   Counsel for Specialized:Loan. Servicing, LLC:. ·: ·




                                              By: •... sf Paul W. West .
                                              . . Di~ne R. Becker.
                                                   N.C. State. Bar No. 19820
                                              . Paul W:West .
                                                               Bar No: 55105 :
                                                   N.C. State..........
                                            :::.:Becker Law:Offices, PC
                                                   H030 CreedmoorR9ad, Suite 200: .
                                                   Raleigh,:NC 27612 .>·
                                            : Telephone: (919)788-9888
                                         · ·· Facsimile: (919) 788-9887
                                                   diane@beckerlawpllc.com::
                                        ·. ·: •••• paul@becklerla'Ypllc.com
                                             ·: :• Co unse1 for Pia.in. tiffs .


: .Dated: ~f:c--J \   \~: .Q ~i \

                                    ·~~Judge•
                                                           .   ..       . ...




          Case 5:20-cv-00178-D Document 36 Filed 04/12/21 Page 8 of 8
